Taylor, Judge.
There can be no doubt as to the justice of this case : It is evident Thomas intended his half of the land to remain with the defendant; but if there be any such rule as is contended for by the complainant’s counsel, it must be followed. I will take time to consider. — And finally, he decided that the parol evidence was sufficient. He said the statute of frauds in England enacts that no creation of trust or declaration of one shall be proved by parol evidence : whence it was to be inferred that before that act, such parol declaration was valid, and our law is the same as in England before that statute!